UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-6430


ADARIUS QUANTE DENNIS,

                Petitioner - Appellant,

          v.

WARDEN CARTLEDGE,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Timothy M. Cain, District Judge.
(0:14-cv-04637-TMC)


Submitted:   March 10, 2017                 Decided:   March 14, 2017


Before KING, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Adarius Quante Dennis, Appellant Pro Se.    Donald John Zelenka,
Senior   Assistant  Attorney  General,   James   Anthony  Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Adarius Quante Dennis seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2012) motion.                          The order

is not appealable unless a circuit justice or judge issues a

certificate     of    appealability.           See   28   U.S.C.      § 2253(c)(1)(B)

(2012).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).

      When    the    district    court    denies     relief      on     the   merits,    a

prisoner      satisfies        this    standard        by       demonstrating         that

reasonable      jurists       would    find     that      the     district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief      on     procedural       grounds,      the      prisoner         must

demonstrate     both      that   the     dispositive        procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

      We have independently reviewed the record and conclude that

Dennis has not made the requisite showing.                   Accordingly, we deny

a   certificate      of     appealability      and   dismiss      the    appeal.         We

dispense      with    oral     argument     because       the     facts       and    legal



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3